DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claims 9 and 11 do not contain a reference to a claim previously set forth.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weimer (GB2483073).
Regarding claim 1, Weimer discloses an evaporator for use in a fluid chiller, the evaporator comprising: a drum (37) of heat conductive material defining a thermal mass; a water coil (49) disposed adjacent around the drum; an evaporator coil (71) configured around the drum and adjacent to the water coil, wherein the evaporator coil is operative to cool the water coil (page 10, lines 4-14).
Regarding claim 7, Weimer discloses a water cooler for dispensing cooled water, the water cooler comprising: a housing (19) configured to receive water from a 
Regarding claim 11, the water cooler further comprising a controller (33) operative to control operation of the refrigeration circuit.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weimer in view of Kumakiri et al. (20100269534).
Regarding claims 3 and 4, Weimer DIFFERS in that it does not disclose the drum comprises aluminum or aluminum alloy. Attention, however, is directed to the Kumakiri reference, which discloses a drum comprising aluminum alloy (par. 0026). Weimer requires a drum having high thermal conductivity (page 10, lines 4-5 of Weimer) and Kumakiri teaches that aluminum alloy has excellent thermal conductivity (par. 0026 of Kumakiri).
.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weimer in view of Kumakiri et al. as applied to claim 4 above, and further in view of Shiomi et al. (20190178591).
Regarding claim 5, the modified Weimer DIFFERS in that it does not disclose the aluminum alloy comprises 6060, 6061, or 6063 aluminum alloy. Attention, however, is directed to the Shiomi reference, which discloses aluminum alloy comprising 6060, 6061, or 6063 aluminum alloy (par. 0034).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Weimer reference in view of the teachings of the Shiomi reference by employing 6061 aluminum alloy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weimer in view of Stillman et al. (20050279488).
Regarding claim 6, Weimer DIFFERS in that it does not disclose C10200, C12000, or C12200 copper alloy. Attention, however, is directed to the Stillman reference, which discloses C12200 copper alloy (par. 0032).
In re Leshin, 125 USPQ 416. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weimer in view of Hong et al. (20200102527).
Regarding claim 9, Weimer DIFFERS in that it does not disclose the water cooler further comprising a heating element and hot-water valve configured to dispense hot water. Attention, however, is directed to the Hong reference, which discloses a heating element (53) and hot-water valve (62) configured to dispense hot water (par. 0560).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Weimer reference in view of the teachings of the Hong reference by employing a heating element and hot-water valve for the purpose of adapting the water cooler to provide hot water in addition to cold water.
Regarding claim 10, the water cooler further comprising a refrigeration circuit (41 of Weimer) configured to supply the evaporator with refrigerant.
Allowable Subject Matter
Claims 2 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Weimer fails to teach or suggest a drum wall thickness between one and thirty times a thickness of the water coil or of the evaporator coil in a direction normal to a longitudinal axis of the cylindrical body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610.  The examiner can normally be reached on Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DONNELL A LONG/Primary Examiner, Art Unit 3754